MEMORANDUM **
Luis Enrique Bojorquez-Soto appeals from the 87-month sentence imposed following his guilty-plea conviction for possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(A)(ii)(II). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Bojorquez-Soto contends that the district court violated Federal Rule of Criminal Procedure 32 by failing to rule on a disputed fact in the presentence report. The record reflects that the district court sufficiently resolved the dispute. See United States v. Karterman, 60 F.3d 576, 583 (9th Cir.1995).
AFFIRMED.

 This disposidon is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.